FILED
                              NOT FOR PUBLICATION                           SEP 26 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



XIU MEI CHEN,                                     No. 10-70912

               Petitioner,                        Agency No. A095-709-891

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 18, 2012 **

Before:        LEAVY, PAEZ, and NGUYEN, Circuit Judges.

       Xiu Mei Chen, a native and citizen of China, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056 (9th Cir. 2009),

and we review de novo due process claims, Simeonov v. Ashcroft, 371 F.3d 532,

535 (9th Cir. 2004). We review for abuse of discretion the BIA’s denial of

humanitarian asylum. Belayneh v. INS, 213 F.3d 488, 491 (9th Cir. 2000). We

deny the petition for review.

      Chen’s counsel conceded that Chen does not claim a risk of future

persecution due to the passage of time. Substantial evidence supports the BIA’s

finding that, even if she was credible and even if she established past persecution,

this concession rebutted Chen’s presumption of a well-found fear of future

persecution. See 8 C.F.R. § 1208.13(b)(1) (presumption may be rebutted by

showing a fundamental change in circumstances such that applicant no longer has a

well-founded fear of persecution). The BIA did not abuse its discretion in denying

Chen’s claim for humanitarian asylum. See 8 C.F.R. § 1208.13(b)(1)(iii).

Accordingly, Chen’s asylum claim fails.

      Chen does not challenge the denial of her withholding of removal or CAT

claims. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996)

(issues not specifically raised and argued in a party’s opening brief are waived).




                                          2                                    10-70912
      We reject Chen’s contention that the BIA violated her due process rights by

failing to consider arguments she raised in her motion to reopen, because the only

relief she requested in her motion was that the BIA reissue its earlier decision, and

the BIA granted the requested relief. See Lata v. INS, 204 F.3d 1241, 1246 (9th

Cir. 2000) (requiring error for a petitioner to prevail on a due process claim). We

also reject Chen’s additional argument that the BIA violated her due process rights

by failing to apply the proper regulations, because it is belied by the record. See id.

Accordingly, Chen’s due process claims fail.

      PETITION FOR REVIEW DENIED.




                                           3                                    10-70912